Opinión emitida por el
Juez Asociado Sr. Pérez Pimentel
en la cual concurren los Jueces Presidente Sr. Snyder y Asociado Sr. Marrero.
El día 3 de mayo de 1948, el antiguo Tribunal de Dis-trito de Ponce, presidido por el Hon. Juez Joaquín Correa Suárez, dictó contra el convicto Miguel Ángel Quiñones Torres una sentencia indeterminada de 20 a 25 años de pre-sidio por un delito de asesinato en segundo grado. En 16 de diciembre del mismo año el reo comenzó a extinguir la indicada sentencia en el Presidio Insular.
El día 11 de marzo de 1952, o sea, más de tres años des-pués de haber comenzado a extinguir su sentencia, el convicto) Miguel Ángel Quiñones Torres radicó ante el anterior Tribunal de Distrito de Puerto Rico, Sección de Ponce, un es-*144crito titulado “Reconsideración de Sentencia”. En dicho es-crito alegaba, (a) que no había tenido la debida asistencia de abogado en el proceso y (ó) que la pena impuéstale era excesiva.
Una vez oídas las partes sobre la susodicha moción de reconsideración, la corte a quo, presidida por el mismo juez, reconsideró su sentencia original y dictó una nueva con fecha de abril 1 de 1954, condenando al convicto a cumplir de 10 a 25 años de presidio. A solicitud del Pueblo, expedimos un auto de certiorari para revisar esta actuación de la corte a quo.
El peticionario sostiene que la corte recurrida carecía de facultad para reconsiderar su sentencia original una vez había comenzado la ejecución de la misma. Así lo he-mos resuelto repetidamente. Ex parte Zacarías y El Pueblo, 41 D.P.R. 730; Pueblo v. Carbone, 59 D.P.R. 610 y Santiago v. Jones, 74 D.P.R. 617. El demandado no cuestiona esta doctrina. Su contención es sin embargo, que la sentencia original de 20 a 25 años de presidio es nula (1) porque al fijar dicha sentencia un mínimo mayor que el mínimo establecido por el Código Penal de Puerto Rico para el delito de asesinato en- segundo grado, invadió la jurisdicción de la Junta de Libertad Bajo Palabra usurpando así el juez sentenciador los poderes que la see. 2 de la Ley núm. 295 de 1946 ((1) pág. 759) confirió a dicha Junta; (2) porque una sentencia indeterminada de 20 a 25 años de presidio se convierte en una pena de 15 años de presidio, que es de hecho y de derecho, una sentencia fija, de acuerdo con la Ley núm. 180 de 1943 (pág. 653), estableciendo rebajas de las sentencias a los confinados • en las instituciones penales de Puerto Rico, todo ello en violación del art. 1 de la Ley núm. 295 de 1946, que prohíbe a los tribunales fijar límites específicos de duración a las sentencias, y (3) porque una sentencia indeterminada de 20 a 25 años de presidio infringe la política penal establecida en Puerto Rico por la Ley núm. 295 de 1946.
*145 El primer fundamento aducido por el recurrido para sostener la nulidad de la sentencia original, fué expresa-mente desestimado por este Tribunal en Vázquez v. Rivera, 70 D.P.R. 218. Interpretando la sec. 1 de la Ley núm. 295 de 1946, rechazamos en dicho caso la contención del allí pe-ticionario al efecto de que la indicada sec. 1 no concede dis-creción a la corte inferior y obliga a ésta a sentenciar auto-máticamente a los acusados a cumplir el máximo y el mínimo, si alguno, provisto por el Código Penal. Dijimos que por el contrario, “el lenguaje empleado por la Legislatura confiere autorización al Juez sentenciador para fijar el mínimo y el máximo de una sentencia indeterminada siempre que perma-nezca dentro del mínimo, de haberlo, y máximo fijados por la ley”. Así habíamos ya interpretado el estatuto en Pueblo v. Rodríguez, 69 D.P.R. 546.
Nos ratificamos en la interpretación que hemos dado al estatuto. Su letra es clara. Al disponer el legislador que “cuando los tribunales condenaren a un reo a cumplir senten-cia por delito grave... ordenarán la reclusión del reo por un término que no podrá ser en ningún caso menor que el tér-mino mínimo provisto en la ley para el delito cometido ni mayor que el término máximo que se señala para dicho de-lito :... ” confirió discreción a dichos tribunales para imponer sentencias indeterminadas dentro del máximo y el mínimo fi-jados por la ley. La Ley núm. 295, prohíbe al juez senten-ciador imponer un mínimo menor que el mínimo fijado por la ley o un máximo mayor que el máximo fijado también por ley pero no le prohíbe fijar un mínimo mayor o un máximo menor que el que fija la ley. De ahí surge la discreción del juez sentenciador para fijar un mínimo y un máximo siem-pre que éstos estén dentro de los límites fijados por la ley. Este criterio encuentra amplio apoyo en la Exposición de Motivos que se adicionó a la Ley núm. 295 por la Ley núm. 176 de 4 de mayo de 1949 ((1) pág. 553), y en la cual el legislador manifestó: “Para facilitar este propósito se esta-blece en Puerto Rico la sentencia indeterminada, que al per-*146mitir que se impongan sentencias con un margen de fluctua-ción razonable entre el mínimo más bajo posible y el máximo más alto que se pueda imponer, permitirán distinguir entre los distintos delincuentes durante la etapa de su reclusión en el penal...”
La afirmación del recurrido en el sentido de que una sen-tencia indeterminada de 20 a 25 años de presidio, es de hecho y de derecho, una sentencia fija, de acuerdo con la Ley núm. 180 de 1943, descansa en una premisa errónea. Su razona-miento, según lo entendemos, es como sigue: La Ley núm. 180 de 1943, (1) concede al reo que observare buena conducta y asiduidad, rebajas del término de su sentencia, las cuales se computarán desde su admisión a la penitenciaría; como por una sentencia de no menos de 20 años y menos de treinta años, la rebaja es de 12 días en cada mes; una vez liquidada una sentencia cuyo máximo es de 25 años, la misma se con-vierte en una sentencia de 15 años; que como cuestión de hecho la corte lo que le impuso al reo fué una sentencia fija que quedaría extinguida antes de que el recluso cumpliera el mínimo de 20 años. Luego concluye que esto es así por-que la Junta de Libertad Condicional no adquiere jurisdic-ción sobre el recluso hasta que éste cumpla el mínimo de la sentencia que le impuso la corte sentenciadora según lo dis-pone el art. 2 de la Ley núm. 295 de 1946.
La falla de este argumento consiste en que el recurrido parte de la base de que el recluso debe extinguir el término *147mínimo de 20 años, sin rebaja alguna. Está equivocado. Al computarse las rebajas del término de la sentencia, a ra-zón de 12 días en cada mes, según lo dispone la Ley núm. 180, el término mínimo de 20 años se convierte en uno de 12 años. Al cumplir estos doce años, es que la Junta de Liber-tad Condicional adquiere jurisdicción sobre el confinado. See. 2 de la Ley núm. 295 de 1946, interpretada conjunta-mente con la sec. 1 de la Ley núm. 180 de 1943. (2) Como el término máximo de la sentencia después de computados los abonos correspondientes, es de 15 años, resulta obvio que entre uno y otro término media un período de tres años. La sentencia por tanto, no es fija, según alega el recurrido.
Es cierto que al resolver el caso de Vázquez v. Rivera, supra, donde sostuvimos la validez de una sentencia inde-terminada de ocho a diez años de presidio por un delito de homicidio voluntario, no hicimos referencia a la Exposición de Motivos de la Ley núm. 176 de 1949. (3) Creemos, sin embargo, que la política penal expresada por el legislador en dicha Exposición de Motivos no cambia nuestro criterio fundamental respecto a la interpretación de la Ley de Sen-tencias Indeterminadas en lo que concierne a la facultad de los jueces sentenciadores para imponer un mínimo mayor que el mínimo provisto por ley o un máximo menor que el fijado por el estatuto para el delito cometido.
*148Es significativo que al adicionarse la susodicha Exposición de Motivos a la Ley de Sentencias Indeterminadas de 1946, no se enmendó el art. 1 de esta Ley, que es el que faculta a los Jueces para imponer sentencias indeterminadas por pe-ríodos que fluctúen entre el mínimo, cuando lo hay, y el máxi-mo provisto por ley. Sin embargo, llamamos la atención al Tribunal Superior sobre la política penal definida por nues-tra Legislatura en la Ley núm. 176 de 1949. Es deseable que tal política penal encuentre expresión de realidad en las sentencias indeterminadas que dicho tribunal imponga. Para ello es necesario que “se impongan sentencias con un mar-gen de fluctuación razonable entre el mínimo más bajo po-sible y el máximo más alto que se pueda imponer.” De lo contrario podrá surgir en el futuro el problema de si es o no nula, porque viole el principio de la indeterminación, una sen-tencia con un mínimo tan alto o un máximo tan bajo, que de hecho la convierta en una sentencia fija, por falta de un mar-gen razonable de fluctuación entre uno y otro término. Con-sideramos que ese no es el problema en este caso y por lo tanto, nos concretamos a resolver que la sentencia original dictada por el Juez recurrido contra Miguel Ángel Quiñones Torres no es nula.
. En su consecuencia se anulará la sentencia dictada en re-consideración por el Juez recurrido en 1ro. de abril de 19 5i y quedará en toda su fuerza y vigor la sentencia original.
*149El Juez Asociado Sr. Belaval concurre en el resultado.

 La sec. 1 de la Ley núm. 180 de 1943 — Leyes de Puerto Rico d& 1943, pág. 653 — dispone lo siguiente:
“Sección 1. — A partir del primero de abril de 1907, todo preso sen-tenciado o que en adelante se sentenciare, a prisión en la Penitenciaría o a prisión con trabajo en las cárceles de distrito de Puerto Rico, que observare buena conducta y asiduidad, tendrá derecho a las siguientes rebajas del término de su sentencia, las cuales se computarán desde su admisión a la cárcel o penitenciaría, siempre que ingresare con posterio-ridad al primero de abril de 1907.
“(1) . . . . ... . .
“(2) ........
“(3).
“(4) ........
“(7) Por una sentencia de no menos de veinte años y menos de treinta años: 12 días en cada mes:”


 Cualquier intimación en contrario hecha en el caso de Vázquez v. Rivera, supra, queda revocada.


 La Exposición de Motivos adicionada a la Ley de Sentencias In-determinadas por la Ley núm. 176 de 1949, reza así:
Exposición de Motivos
“Para que la pena sirva su función eminentemente social de proteger a la sociedad contra el peligro del delincuente, resulta absolutamente indispensable que las Cortes dicten sentencias que permitan a las autori-dades penales dos cosas: (1) poder descubrir en cada caso en qué consiste el peligro del delincuente y (2) poder disponer del tiempo suficiente- para eliminar dicho peligro mediante un tratamiento constructivo. Para ello tiene que haber una relación directa entre la duración de la sentencia que se imponga y el problema del delincuente.
“Para facilitar este propósito se establece en Puerto Rico la sentencia indeterminada, que al permitir que se impongan sentencias con un margen *148de fluctuación razonable entre el mínimo más bajo posible y el máximo más alto que se pueda imponer, permitirán distinguir entre los distintos delincuentes durante la etapa de su reclusión en el penal y, en su conse-cuencia, éstos podrán ir recobrando su libertad según vayan evidenciando una reacción favorable al proceso de su rehabilitación. En esta forma evitamos, en interés de un mejor servicio a la comunidad, que el delin-cuente que se ha reformado sea retenido en el penal por más tiempo del necesario e igualmente, pero a la inversa, se evitará que un delincuente salga del penal siendo aún un peligro para la comunidad.
“La Sociedad debe disponer del tiempo necesario para controlar la conducta del delincuente mientras éste necesita de ese control para corre-girse. Esto sólo puede lograrse con una sentencia que permita aplicar las soluciones convenientes a los distintos casos que surjan. Para ello se establece la sentencia indeterminada.”